Citation Nr: 1046502	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  09-24 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gastroenteritis.

2.  Entitlement to service connection for irritable bowel 
syndrome.

3.  Entitlement to service connection for pancreatitis.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to April 
1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The Veteran's episode of gastroenteritis during service 
resolved prior to his separation from service, and there is no 
medical evidence of a current diagnosis of gastroenteritis.

2.  Irritable bowel syndrome did not have its onset during active 
service and is not related to disease or injury in service.

3.  Pancreatitis did not have its onset during active service and 
is not related to disease or injury in service.

4.  The Veteran does not have hearing loss disability of either 
ear for VA compensation purposes as defined in 38 C.F.R. § 3.385. 


CONCLUSIONS OF LAW

1.  Service connection for gastroenteritis is not established.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Service connection for irritable bowel syndrome is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2010).

3.  Service connection for pancreatitis is not established.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim. In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided substantially compliant pre-adjudication notice 
by letter dated in June 2008.

VA has obtained service treatment records and assisted the 
appellant in obtaining evidence.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, as 
will be demonstrated below, there is no medical evidence of 
current diagnoses of bilateral hearing loss or gastroenteritis, 
and no indication that the Veteran's current irritable bowel 
syndrome and pancreatitis may be associated with his period of 
service.  Further there is sufficient competent medical evidence 
of record to make a decision on the claims.  For these reasons, 
the Board declines to provide an examination or obtain an opinion 
as to these issues.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Service Connection Claims

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be competent evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).

In addition to the above requirements, there are alternative 
methods of establishing service connection under 38 C.F.R. § 
3.303(b).  For example, a claimant may establish service 
connection by chronicity.  Chronicity is established if the 
claimant can demonstrate (1) the existence of a chronic disease 
in service and (2) present manifestations of the same disease.  
See Savage v. Gober, 10 Vet .App. 488 (1997). Alternatively, the 
claimant may establish service connection by continuity of 
symptomatology. Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) there is post service evidence of the same 
symptomatology; and (3) there is medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Savage, 10 Vet. 
App. at 495.

The Board must assess the credibility and weight of all the 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a determinative 
issue, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran contends, in part, that his disabilities may be 
related to exposure to contaminated water supply at Camp Lejeune, 
North Carolina.  He has submitted a report from the National 
Academies that lists gastrointestinal effects and long-term 
hearing loss as disabilities for which there is 
"inadequate/insufficient evidence to determine whether an 
association exists" between the disability and possible exposure 
to contaminated water.  He has submitted no medical evidence 
directly addressing the relationship of his claimed exposure to 
contaminated water and any of his claimed disabilities.

Gastroenteritis

The service treatment records show that the Veteran was seen with 
gastroenteritis in June 1977.  There were no further treatments 
or complaint related to gastroenteritis during the remaining 
years of the Veteran's period of active duty, and the abdomen and 
viscera examination was normal at separation from service.  
Recent VA outpatient treatment records show references to a past 
medical history of gastritis, but no current diagnosis of 
gastroenteritis.  


The Board acknowledges the Veteran's claim that he experienced 
gastroenteritis during service and has continued to have 
gastrointestinal problems since service.  Although no evidence of 
treatment for gastroenteritis has been provided, the Veteran is 
competent to describe the symptoms he has experienced that are 
capable of lay observation.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  The Board cannot reject, or find nonprobative, 
lay evidence simply because it is not accompanied by 
contemporaneous medical evidence.  Buchanan, 451 F.3d at 1331.  
However, as a layperson, the Veteran is not competent to render a 
medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence of 
observable symptomatology that is not medical in nature); see 
also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  
Therefore, his testimony alone cannot establish that any prior 
symptoms are related to a currently diagnosed illness, or that he 
currently has gastroenteritis in the absence of such a diagnosis.

It appears that the Veteran's inservice gastroenteritis was acute 
and transitory rather than a chronic condition.  Without evidence 
of a current disability, there is no basis for service 
connection, and the claim for service connection for 
gastroenteritis must be denied.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

Irritable Bowel Syndrome and Pancreatitis

The service treatment records do not show treatment or diagnosis 
of irritable bowel syndrome or pancreatitis.  As noted above, the 
Veteran was seen with gastroenteritis in June 1977, however no 
other gastrointestinal disability was diagnosed.  The service 
separation examination noted endocrine system and abdomen and 
viscera examinations.

VA treatment records dated from 2007 to 2009 include diagnoses of 
irritable bowel syndrome and pancreatitis.  These records do not 
include medical opinion evidence linking the currently diagnosed 
disabilities with the Veteran's period of active service.

The Board finds that the preponderance of the evidence is against 
service connection for irritable bowel syndrome and pancreatitis.  
First, there is no evidence of either disability during military 
service.  The Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  See 
Jandreau, 492 F.3d at 1372; Buchanan, 451 F.3d at 1336. However, 
irritable bowel syndrome and pancreatitis require specialized 
training for a determination as to diagnosis and causation, and 
are therefore not susceptible of lay opinion as to those 
questions.

As above, the service treatment records do not show treatment 
related to irritable bowel syndrome or pancreatitis.  Second, 
there is no evidence that the Veteran's reported exposure to 
contaminated water at Camp Lejeune resulted in irritable bowel 
syndrome or pancreatitis.  The National Academies report did not 
provide a basis for concluding that these disabilities were 
associated with such exposure, and no medical evidence specific 
to the Veteran's case has been provided addressing any such link.  

Third, there is no evidence of irritable bowel syndrome or 
pancreatitis until at least 2007, approximately 27 years after 
service.  Such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 
1330, 1333 (Fed. Cir. 2000).  

Finally, there is no competent medical evidence in the record 
that links any current irritable bowel syndrome or pancreatitis 
to an incident of the Veteran's active military service.

In short, the Board finds that the preponderance of the evidence 
is against the claims for entitlement to service connection for 
irritable bowel syndrome and pancreatitis, and the claims are 
denied.  As there is not an approximate balance of positive and 
negative evidence regarding the merits of the Veteran's claims 
that would give rise to a reasonable doubt in favor of the 
Veteran, the benefit-of-the- doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).


Hearing Loss

A threshold requirement in any claim seeking service connection 
is that it must be shown that the claimant has the disability for 
which service connection is sought (hearing loss).  38 U.S.C.A. § 
1131.  Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired hearing 
will be considered a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The Veteran served in the U.S. Marine Corps with a primary 
specialty of heavy vehicle operator.  The service treatment 
records do not show any complaints or treatment related to 
hearing loss.

At entrance into service in February 1977, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
x
0
LEFT
10
5
5
x
10

In April 1979, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
15
5
5
5
5




In June 1979, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
5
LEFT
5
0
0
0
0

At separation from service in March 1980, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
10
0
0
0
10

Although the Veteran likely did have some noise exposure in 
service, on audiometric testing he did not exhibit puretone 
thresholds of 40 decibels or greater at any one frequency in the 
left ear, puretone thresholds of 26 decibels or greater for three 
different frequencies in the left ear.  He has not submitted any 
medical evidence showing that he has current hearing loss of 
either ear by VA standards.  Therefore, the Veteran has not met 
the initial threshold requirement for substantiating his claim of 
service connection for bilateral ear hearing loss disability.  
Accordingly, the benefit-of-the-doubt rule does not apply and the 
claim must be denied.  See Brammer, 3 Vet. App. at 225.  


ORDER

Service connection for gastroenteritis is denied.

Service connection for irritable bowel syndrome is denied.

Service connection for pancreatitis is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


